 242DECISIONSOF NATIONALLABOR RELATIONS BOARDOperative Plasterers'and Cement Masons'Interna-I.THE BUSINESS OF THE EMPLOYERtional Association of the United States and Canada,Local 80,,AFL-CIOandJackEbertand Companyand International Brotherhood of Painters and Al-lied Trades,District CouncilNo. 6, AFL-CIO. 8-CD-328October 5, 1976DECISION AND DETERMINATION OFDISPUTEBy CHAIRMAN MURPHY ANDMEMBERSJENKINSAND WALTHERThe Employer is an Ohio corporation engaged inthe business of painting commercial and industrialestablishments. The record shows that the Employerannually furnishes goods and services valued in ex-cessof $50,000 to enterprises which satisfy theBoard's direct jurisdictional standards. Accordingly,we find that the Employer is engaged in commercewithin the meaning of Section 2(6) and (7) of the Actand that it will effectuate the purposes of the Act toassert jurisdiction herein.II.THE LABORORGANIZATIONS INVOLVEDThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by Jack Ebert and Company, here-in called the Employer, alleging that Operative Plas-terers'andCementMasons'InternationalAssociation of the United States and Canada, Local80, AFL-CIO, herein called Plasterers, violated Sec-tion 8(b)(4)(D) of the Act by engaging in certain pro-scribed activity with an object of forcing or requiringthe Employer to assign certain work to employeesrepresented by it rather than to employees repre-sented by International Brotherhood of Painters andAllied Trades, District Council No. 6, AFL-CIO,herein called Painters.A duly scheduled hearing was held on June 14, 24,25, 28, and 30, 1976, and on July 1 and 2, 1976, be-fore Hearing Officer Cornelius J. Baasten. All partiesappeared at the hearing and were afforded full op-portunity to be heard, to examine and cross-examinewitnesses, and to adduce evidence bearing on the is-sues.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.'Upon the entire record in this proceeding, theBoard makes the following findings:iAt the hearing,the Employer moved to amend the description of thework in dispute to read as follows"The application of fireproofing anddecorative material onto the iron work "The Plasterers moved to dismiss the subject charge on the grounds thatthe work dispute has been resolved by an Impartial Jurisdictional DisputesBoard award and that the Board is not following the mandate of the Su-preme Court inN L R B v Radio and Television Broadcast Engineers Union,Local 1212,International Brotherhoodof ElectricalWorkers,AFL-CIO [Co-lumbia Broadcasting System],364 U S. 573 (1961)The motions were referred by the Hearing Officer to the Board Themotions are hereby denied Substantive discussion of their merits is set forthhereinThe parties stipulated, and we find, that the Plas-terers and the Painters are labor organizations withinthe meaning of Section 2(5) of the Act.III.THE DISPUTEA. Background and Factsof theDisputeThe Employer is a painting contractor whose prin-cipal place of business is at Cleveland Heights, Ohio.In July 1975, the Employer was awarded a subcon-tract for fireproofing work at Lincoln Junior HighSchool in Cleveland, Ohio, by the general contractor,Panzica Construction Company. Panzica informedthe Employer that there was the possibility of a juris-dictional dispute and instructed the Employer to getitresolved. The Employer responded by solicitingadvice from the International Brotherhood of Paint-ers jurisdictional department and from the local jointtrade board of the Painters Union.2In accordance with the advice received, the Em-ployer assigned the fireproofing work to two employ-ees represented by the Painters in April 1976. OnMay 5, 1976, Tom McHale, business representativefor the Plasterers, met with the Employer, assertedthat the fireproofing work belonged to employeesrepresented by the Plasterers, and threatened to pick-et the site unless two employees represented by thePlasterers were assigned the work.The Employer refused to change his assignment ofthe work and on May 6 and 7, 1976, the Plastererspicketed the jobsite, virtually shutting down the job.A few days after the picketing ended, Panzica calleda halt to the fireproofing work until such time as thejurisdictional dispute was resolved.2The Employer did not solicit advice from the International Plasterersjurisdictional department or from the Plasterers local joint trade board.226 NLRB No. 42 PLASTERERSLOCAL 80243B. The Work in DisputeThe work in dispute consists of the application ofspray-on fireproofing material onto the steel beamsand decks of Lincoln Junior High School in Cleve-land, Ohio.The Employer and the Painters sought at the hear-ing to establish that the work in dispute involved theapplication of decorative material onto the iron workas well as the application of fireproofing material.Their position was based on the belief that some ofthe fireproofing was exposed to public view and wastherefore decorative in nature. Considerable testimo-ny by Carl Long, business manager for the ClevelandBoard of Education; Vito Arsena, a plastering con-tractor; and Jack Ebert, the Employer's president,conclusively showed, however, that none of the fire-proofing work was to be exposed to public view. Inrecognition of this fact the Employer entered into astipulation that the work in dispute did not involvethe application of decorative material.'Based on the testimony taken at the hearing, wefind that the work in dispute has no decorative valueand consists solely of the application of fireproofingmaterial onto iron work.C. Contentions of the PartiesThe Employer contends that a jurisdictional dis-pute exists and that there is reasonable cause to be-lieve that Section 8(b)(4)(D) of the Act has been vio-lated.The Employer further contends that thedisputed work should be awarded to employees rep-resented by the Painters on the basis of past practice,economy and efficiency of operations, and theEmployer's assignment of the work.The Painters contends that should the work befound to be decorative in nature, the work should beassigned to employees represented by it.The Plasterers contends that no jurisdictional dis-pute exists for the reason that the Painters has dis-claimed the work in dispute and for the additionalreason that the Employer, together with the Paintersand the Plasterers, has participated in and agreed tobe bound by the proceedings of the Impartial Juris-dictional Disputes Board, an agreed-upon method ofvoluntary adjustment.The Plasterers further contends that should a stat-utory dispute be found to exist, employees repre-sented by it should be assigned the disputed work onthe basis of collective-bargaining agreements, theskills and training involved, the economy and effi-3The Painters representative was absent from the hearing at this time anddid not join in the stipulationciency of operations, safety, area and industry prac-tice, and joint board awards.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonable causeto believe that Section 8(b)(4)(D) has been violatedand that the parties have not agreed upon a methodfor the voluntary adjustment of the dispute.Addressing itself to this issue, the Plasterers claimsthat there is no dispute because the Painters has dis-claimed the work.The record shows that Mr. Anthony DeMarco, ex-ecutive secretary of the Painters, stated at the hearingthat the Painters Union contends that the work be-longs to employees represented by it only if there isdecorative value to the work. The record also estab-lishes, as found above, that there is no decorativevalue to the work in dispute. However, Frank Soreo,one of the two painters assigned the fireproofingwork by the Employer, testified that he claimed thedisputed work. Soreo also testified that he performedspraying work at the jobsite for a period of approxi-mately 2 days `sometime after the picketing ended. Inthese circumstances, we find the purported disclaim-er to be insufficient to support a finding by us thatno dispute exists.4The Plasterers also contends that no dispute existsbecause all the relevant parties, i.e., the Employer,the Painters, and the Plasterers have agreed upon avoluntary method of settling the dispute. The Plas-terers argues that the Employer is bound by a May20, 1976, decision of the Impartial Jurisdictional Dis-putes Board which awarded the work involved hereinto employees represented by the Plasterers.We find no merit to this contention. Although thePainters and the Plasterers are concededly bound bythe joint board award, it is manifestly clear that theEmployer is not so bound. The Employer is not obli-gated by contract with either union to participate inthe disputes board's proceedings, has not stipulatedto be bound by the disputes board's procedures, wasnot present nor represented at the hearings, and didnot inform anyone that it would consider itselfbound by any decision rendered by that body. TheEmployer's only affirmative act was to provide theImpartial Jurisdictional Disputes Board with somerequested information.Moreover, the Employer4 SeeLocal No. 2 of Detroit, Bricklayers, Masons,and Plasterers Interna-tionalUnionof America, AFL-CIO (Decora, Inc),152 NLRB 278 (1965);InternationalUnion of Operating Engineers, AFL-CIO, Local 520 (BiebelBros, Inc),170 NLRB 285 (1968),International Brotherhoodof ElectricalWorkers, and its Local No 46 (Sanford Productions, Inc),209 NLRB 741(1974) 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDstamped an information form submitted to JamesShay of the Painters Union, who represented thePainters in the dispute board's proceedings, with anexpress denial that it considered itself bound bythose proceedings.5Accordingly, since it is uncontroverted that thePlasterers picketed the Lincoln High School jobsitewith the intent of forcing a reassignment of the dis-puted work, we find that there is reasonable cause tobelieve that Section ' 8(b)(4)(D) of the Act has beenviolated and that the, dispute is properly before theBoard for determination under Section 10(k).E.Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to all relevant factors in-volved. The following factors are relevant in makingthe determination of the dispute before us.1.Collective-bargaining agreementsThe Employer's contract with the Painters, whichwas negotiated by the Cleveland Chapter, Paintingand Decorating Contractors of America, Inc., makesno specific reference to fireproofing work.The Plasterers agreement with the Cleveland Lath-ing and Plastering Contractors' Association and Em-ployers signatory thereto expressly provides:Plasterers claim all Spray-on, or hand appliedfire-proofing materials, regardless of the type ofmaterials used.Thomas McHale, business representative for thePlasterers, testified that ° theword "claim" in theabove clause means "shall do the work."The Employer, however, is not signatory to a con-tract with the Plasterers.This factor, therefore, favors neither employeesrepresented by the Plasterers nor employees repre-sented by the Painters.2.Company and industry practiceThomas McHale, business representative for thePlasterers, and Joseph Paratore and Vito Arsena,plastering contractors, testified that the area and in-dustry practice is to assign fireproofing work to em-ployees represented by the Plasterers.The Employer and three painting contractors, inrebuttal, testified that they had performed various5Glaziers, Glassworkers and GlassWarehouseWorkers Union, Local No.636,Affiliatedwith the International Brotherhood of Painters and AlliedTrades, AFL-CIO (PlazaGlassCompany),214 NLRB 912 (1974).fireproofing jobs both within and outside the Plas-terers jurisdiction and had assigned the fireproofingwork to,employees represented by the Painters.However, this testimony established that the fire-proofing work performed by painters was infrequentand relatively minor when compared with the fire-proofing work performed by employees representedby, the Plasterers.Itwas further shown that the Plasterers 'and otherPlasterers locals had never acquiesced in an assign-ment of the-disputed work to Painters.This factor, consequently, favors the employeesrepresented by the Plasterers.3.Relative skillsEmployees represented by the Plasterers are given6 to 9 months of on-the-job training in fireproofingwork in order to develop the requisite technical ex-pertise. Employees represented by the Painters haveno such program for training.'This factor, therefore, favors employees repre-sented by the Plasterers.4.Economy and efficiency of operationsEmployees represented by the Plasterers wereshown to be much more efficient than employeesrepresented by the Painters. Employees representedby the Plasterers can spray on approximately 80 to100 bags of fireproofing material a day, whereas thePainters employed by the Employer sprayed only ap-proximately 20 to 25 bags a day.This factor favors employees represented by thePlasterers.5. Joint board awardsThe Plasterers submitted into evidence numerousjoint board awards, including the May 20, 1976,award concerning the work in dispute herein. Allthese awards awarded the application of fireproofingmaterial to employees represented by the Plasterers.No joint board awards were submitted whichawarded fireproofing work to employees representedby the Painters.This factor favors employees represented by thePlasterers.6. SafetyEvidence was introduced which showed that the6 The Employertestifiedthat he hasonly one painter doing fireproofingwork who hasreceived instruction. This consistedof 2 days oftraining atthe fireproofingmaterial factory. PLASTERERS LOCAL 80245safety precautions taken by the Plasterers exceededthe precautions taken by the Painters.Consequently, this factor favors assignment of thework to employees represented by the Plasterers.7. Employer's assignmentof the workemployer's assignment of disputed work will proba-bly be based on the aforementioned factors and isordinarily given considerable weight, it "cannot bemade the touchstone in determining a jurisdictionaldispute."'We shall therefore determine the disputebefore us by awarding the work involved herein toemployees represented by the Plasterers, but not tothat Union or its members.The Employer's practice in the past has been toassign fireproofing work to employees represented bythe Painters.Additionally, the Employer's assign-ment of the work in dispute herein was to employeesrepresented by the Painters.This factor therefore favors employees representedby the Painters.ConclusionsUpon the record as a whole, and after full consid-eration of all relevant factors involved, we concludethat the employees who are represented by the Plas-terers are entitled to perform the work in dispute. Inreaching this conclusion, we have particularly reliedon industry practice, the relative skills involved, theeconomy and efficiency of operations, outstandingjoint board awards, and safety factors. Although anDETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended,and upon the basis of theforegoing findings and the entire record in this pro-ceeding, the National Labor Relations Board makesthe following Determination of Dispute:Employees represented by Operative Plasterers'and Cement Masons' International Association ofthe United States and Canada, Local 80,AFL-CIO,are entitled to perform the work in dispute whichconsists of the application of spray-on fireproofingonto the steel beams and decks of Lincoln JuniorHigh School in Cleveland, Ohio.7Millwrights Local Union No. 1102, United Brotherhood of Carpenters andJoiners of America, AFL-CIO (Don Cartage Company),160 NLRB 1061,1078 (1966)